Exhibit 10.3
EXECUTION VERSION
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT (this “Guaranty”) is made and entered into as of
this 20th day of April 2010, by MIMI’S CAFÉ, LLC (the “Guarantor”), a Delaware
limited liability company, with an address at 3776 S. High Street, Columbus,
Ohio 43207, in consideration of the extension of credit by PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), with an address at 155 E. Broad St., Columbus, OH
43215, to BOB EVANS FARMS, INC. (the “Borrower”), an Ohio corporation, with an
address at 3776 S. High Street, Columbus, Ohio 43207, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.
     1. Guaranty of Obligations. The Guarantor hereby unconditionally
guarantees, as a primary obligor, the prompt payment and performance of all
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Borrower to the Bank of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument,
(ii) arising under any agreement, instrument or document, (iii) for the payment
of money, (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, (v) under any interest or
currency swap, future, option or other interest rate protection or similar
agreement, (vi) under or by reason of any foreign currency transaction, forward,
option or other similar transaction providing for the purchase of one currency
in exchange for the sale of another currency, or in any other manner, or
(vii) arising out of overdrafts on deposit or other accounts or out of
electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses
(hereinafter referred to collectively as the “Obligations”). The “Obligations”
include, but are not limited to, the indebtedness of the Borrower to the Bank
evidenced by a certain Line of Credit Promissory Note of the Borrower in favor
of the Bank dated as of April 20, 2010, in the principal amount of $75,000,000
and any modifications, amendments, replacements, renewals or refinancings of the
indebtedness evidenced thereby (collectively, the “Line of Credit Note”). If the
Borrower defaults under any such Obligations, the Guarantor will pay the amount
due to the Bank.
     2. Nature of Guaranty; Waivers. This is a guaranty of payment and not of
collection and the Bank shall not be required or obligated, as a condition of
the Guarantor’s liability, to make any demand upon or to pursue any of its
rights against the Borrower, or to

 



--------------------------------------------------------------------------------



 



pursue any rights which may be available to it with respect to any other person
who may be liable for the payment of the Obligations.
     This is an absolute, unconditional, irrevocable and continuing guaranty and
will remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Bank has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time. This Guaranty will not be affected by any surrender, exchange, acceptance,
compromise or release by the Bank of any other party, or any other guaranty or
any security held by it for any of the Obligations, by any failure of the Bank
to take any steps to perfect or maintain its lien or security interest in or to
preserve its rights to any security or other collateral for any of the
Obligations or any guaranty, or by any irregularity, unenforceability or
invalidity of any of the Obligations or any part thereof or any security or
other guaranty thereof. The Guarantor’s obligations hereunder shall not be
affected, modified or impaired by any counterclaim, set-off recoupment,
deduction or defense based upon any claim the Guarantor may have (directly or
indirectly) against the Borrower or the Bank, except payment or performance of
the Obligations.
     Notice of acceptance of this Guaranty, notice of extensions of credit to
the Borrower from time to time, notice of default, diligence, presentment,
notice of dishonor, protest, demand for payment, and any defense based upon the
Bank’s failure to comply with the notice requirements under Sections 9-611 and
9-612 of the Uniform Commercial Code as in effect from time to time are hereby
waived. The Guarantor waives all defenses based on suretyship or impairment of
collateral.
     The Bank at any time and from time to time, without notice to or the
consent of the Guarantor, and without impairing or releasing, discharging or
modifying the Guarantor’s liabilities hereunder, may (a) change the manner,
place, time or terms of payment or performance of or interest rates on, or other
terms relating to, any of the Obligations; (b) renew, substitute, modify, amend
or alter, or grant consents or waivers relating to any of the Obligations, any
other guaranties, or any security for any Obligations or guaranties; (c) apply
any and all payments by whomever paid or however realized including any proceeds
of any collateral, to any Obligations of the Borrower in such order, manner and
amount as the Bank may determine in its sole discretion; (d) settle, compromise
or deal with any other person, including the Borrower or the Guarantor, with
respect to any Obligations in such manner as the Bank deems appropriate in its
sole discretion; (e) substitute, exchange or release any security or guaranty;
or (f) take such actions and exercise such remedies hereunder as provided
herein.
     3. Repayments or Recovery from the Bank. If any demand is made at any time
upon the Bank for the repayment or recovery of any amount received by it in
payment or on account of any of the Obligations and if the Bank repays all or
any part of such amount by reason of any judgment, decree or order of any court
or administrative body or by reason of any settlement or compromise of any such
demand, the Guarantor will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Bank. The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the

2



--------------------------------------------------------------------------------



 



Bank’s rights hereunder and will be deemed to have been conditioned upon such
payment having become final and irrevocable.
     4. Financial Statements. Unless compliance is waived in writing by the Bank
or until all of the Obligations have been paid in full, the Guarantor will
promptly submit to the Bank such information relating to the Guarantor’s affairs
(including but not limited to annual financial statements) as the Bank may
reasonably request.
     5. Enforceability of Obligations. No modification, limitation or discharge
of the Obligations arising out of or by virtue of any bankruptcy, reorganization
or similar proceeding for relief of debtors under federal or state law will
affect, modify, limit or discharge the Guarantor’s liability in any manner
whatsoever and this Guaranty will remain and continue in full force and effect
and will be enforceable against the Guarantor to the same extent and with the
same force and effect as if any such proceeding had not been instituted. The
Guarantor waives all rights and benefits which might accrue to it by reason of
any such proceeding and will be liable to the full extent hereunder,
irrespective of any modification, limitation or discharge of the liability of
the Borrower that may result from any such proceeding.
     6. Events of Default. The occurrence of any of the following shall be an
“Event of Default”: (i) any Event of Default (as defined in any of the
Obligations); (ii) any default under any of the Obligations that does not have a
defined set of “Events of Default” and the lapse of any notice or cure period
provided in such Obligations with respect to such default; (iii) demand by the
Bank under any of the Obligations that have a demand feature; (iv) the
Guarantor’s failure to perform any of its obligations hereunder; (v) the
falsity, inaccuracy or material breach by the Guarantor of any written warranty,
representation or statement made or furnished to the Bank by or on behalf of the
Guarantor; or (vi) the termination or attempted termination of this Guaranty.
Upon the occurrence of any Event of Default, (a) the Guarantor shall pay to the
Bank the amount of the Obligations; or (b) on demand of the Bank, the Guarantor
shall immediately deposit with the Bank, in U.S. dollars, all amounts due or to
become due under the Obligations, and the Bank may at any time use such funds to
repay the Obligations; or (c) the Bank in its discretion may exercise with
respect to any collateral any one or more of the rights and remedies provided a
secured party under the applicable version of the Uniform Commercial Code; or
(d) the Bank in its discretion may exercise from time to time any other rights
and remedies available to it at law, in equity or otherwise.
     7. Right of Setoff. In addition to all rights of setoff against the
Guarantor’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Guarantor’s obligations to the Bank under
this Guaranty and to the extent permitted by law, a contractual right of setoff
against all of the Guarantor’s deposits, moneys, securities and other property
now or hereafter in the possession of or on deposit with, or in transit to, the
Bank or any other direct or indirect subsidiary of The PNC Financial Services
Group, Inc., whether held in a general or special account or deposit, whether
held jointly with someone else, or whether held for safekeeping or otherwise,
excluding, however, all IRA, Keogh, and trust accounts. Every such right of
setoff may be exercised without demand upon or notice to the Guarantor. Every
such right of setoff shall be deemed to have been exercised immediately upon the
occurrence of an Event of Default hereunder without any action of the Bank,
although the Bank may enter such

3



--------------------------------------------------------------------------------



 



setoff on its books and records at a later time.
     8. [Intentionally omitted].
     9. Costs. To the extent that the Bank incurs any costs or expenses in
protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys’ fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Obligations and will bear interest from the incurring or payment thereof at the
Default Rate (as defined in the Line of Credit Note) or, if higher, at the
highest rate of interest payable under any of the Obligations).
     10. Postponement of Subrogation. Until the Obligations are indefeasibly
paid in full, expire, are terminated and are not subject to any right of
revocation or rescission, the Guarantor postpones and subordinates in favor of
the Bank or its designee (and any assignee or potential assignee) any and all
rights which the Guarantor may have to (a) assert any claim whatsoever against
the Borrower based on subrogation, exoneration, reimbursement, or indemnity or
any right of recourse to security for the Obligations with respect to payments
made hereunder, and (b) any realization on any property of the Borrower,
including participation in any marshalling of the Borrower’s assets.
     11. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the Bank and the Guarantor may separately agree, including electronic mail.
Without limiting the foregoing, first-class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. Regardless of the manner in which provided, Notices may be sent to
addresses for the Bank and the Guarantor as set forth above or to such other
address as either may give to the other for such purpose in accordance with this
section.
     12. Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.
The Bank may proceed in any order against the Borrower, the Guarantor or any
obligor of, or collateral securing, the Obligations.
     13. Illegality. If any provision contained in this Guaranty should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Guaranty.
     14. Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Guarantor from, any provision of this Guaranty will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Guarantor will entitle the Guarantor
to any other or further notice or demand in the same, similar or other

4



--------------------------------------------------------------------------------



 



circumstance.
     15. Entire Agreement. This Guaranty (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Guarantor and the Bank with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantor to the Bank.
     16. Successors and Assigns. This Guaranty will be binding upon and inure to
the benefit of the Guarantor and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Guarantor
may not assign this Guaranty in whole or in part without the Bank’s prior
written consent and the Bank at any time may assign this Guaranty in whole or in
part.
     17. Interpretation. In this Guaranty, unless the Bank and the Guarantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and references to sections or exhibits are to those of this Guaranty. Section
headings in this Guaranty are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose. If this
Guaranty is executed by more than one party as Guarantor, the obligations of
such persons or entities will be joint and several.
     18. Indemnity. The Guarantor agrees to indemnify each of the Bank, each
legal entity, if any, who controls the Bank and each of their respective
directors, officers and employees (the “Indemnified Parties”), and to hold each
Indemnified Party harmless from and against, any and all claims, damages,
losses, liabilities and expenses (including all reasonable fees and charges of
internal or external counsel with whom any Indemnified Party may consult and all
expenses of litigation and preparation therefor) which any Indemnified Party may
incur or which may be asserted against any Indemnified Party by any person,
entity or governmental authority (including any person or entity claiming
derivatively on behalf of the Guarantor), in connection with or arising out of
or relating to the matters referred to in this Guaranty, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Guarantor, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Guaranty and assignment of
any rights hereunder. The Guarantor may participate at its expense in the
defense of any such claim.
     19. Governing Law and Jurisdiction. This Guaranty has been delivered to and
accepted by the Bank and will be deemed to be made in the State of Ohio. THIS
GUARANTY WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK

5



--------------------------------------------------------------------------------



 



AND THE GUARANTOR DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO,
EXCLUDING ITS CONFLICT OF LAWS RULES. The Guarantor hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Guaranty will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Guarantor individually, against any security or against any property of the
Guarantor within any other county, state or other foreign or domestic
jurisdiction. The Guarantor acknowledges and agrees that the venue provided
above is the most convenient forum for both the Bank and the Guarantor. The
Guarantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guaranty.
     20. Termination. This Guaranty will automatically terminate on the later to
occur of: (i) the full and indefeasible performance, payment and satisfaction of
the obligations under the Line of Credit Note and (ii) the termination of all
commitments of the Bank to extend credit and all other obligations of the Bank,
including Letters of Credit, in connection with the loan evidenced by the Line
of Credit Note.
     21. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.
     The Guarantor acknowledges that it has read and understood all the
provisions of this Guaranty, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.
[signature page follows]

6



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof, as of the date first written above, with the
intent to be legally bound hereby.

                              MIMI’S CAFÉ, LLC., a
WITNESS/ATTEST:
          Delaware limited liability company        
 
                   
/s/ Janice Woeste
      By:   /s/ Tod P. Spornhauer        
 
                   
Print Name: Janice Woeste
          Name: Tod P. Spornhauer        
 
          Title: Assistant Treasurer and Assistant Secretary        

Signature page to Guaranty Agreement

7